On August 10, 1973 the court issued the following order :
“This case comes before the court on remand from the Supreme Court, filed July 9,1973, wherein that Court ordered reversal in part of the judgment entered in this court [197 Ct. Cl. 264, 455 F. 2d 993], with further proceedings in this court to be held in conformity with the Supreme Court’s opinion of June 4, 1973, United States v. Chicago, Burlington & Quincy R.R., 412 U.S. 401. Upon consideration thereof,
“it is ordered that the judgment entered for the plaintiff ■herein on February 18,1972, !be and the same is vacated and withdrawn as to the claim designated as ‘(3) donated property depreciation,’ with the petition as to such claim dismissed.
“it is further ordered that this case be returned to the trial division of this court to determine the amount of recovery to which plaintiff may be entitled pursuant to the opinion of this court entered on February 18, 1972, and the opinion and remand of the Supreme Court entered June 4,1973.”